Per Curiam.
Action to forceclose a mortgage. The appellees were the plaintiffs below, and the appellant was the defendant.
The record shows that on the seventh day of the April term of said Court, and before the defendant had appeared to the action, Mwrey and Robinson, attorneys of the Court, as friends of the Court, moved to dismiss the action for the want of a sufficient service of process; but the Court overruled the motion, and the said attorneys excepted.
The exception thus taken is not available in this Court, because we have repeatedly decided that an attorney, as amicus curice, has no right, in that character, to except to the rulings of the Court. Hust v. Conn, 12 Ind. R. 257, *472and cases there cited. See, also, Coombs v. The New Albany, &c., Railroad Co., at the present term (1).
C. D. Murray and J. W. Robinson, for the appellant.
As this is the only point made by the appellant in his brief, the judgment must be affirmed.
The judgment is affirmed with 10 per cent, damages ’ and costs.

 Post.